 1
     WO
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9   Fred Graves, Isaac Popoca, on their own           No. CV-77-00479-PHX-NVW
     behalf and on behalf of a class of all pretrial
10   detainees in the Maricopa County Jails,
                                                       ORDER
11                         Plaintiffs,
12   v.
13   Paul Penzone, Sheriff of Maricopa County;
     Bill Gates, Steve Gallardo, Denny Barney,
14   Steve Chucri, and Clint L. Hickman,
15   Maricopa County Supervisors,

16                         Defendants.

17
           Before the Court are:
18
           (1) Plaintiffs’ Motion for Leave to File Amended/Corrected Expert Report (Doc.
19
     2490), the response (Doc. 2491), and the reply (Doc. 2492);
20
           (2) Defendants’ Supplemental Report Regarding Corrective Actions, Compliance
21
     Data Collection Procedures, and Compliance Data Summaries for April, May, and June
22
     2017 (Doc. 2473), the response (Doc. 2484), and the reply (Doc. 2487); and
23
           (3) Defendants’ Proposed Plan for Demonstrating Compliance Regarding
24
     Subparagraph 5(a)(26) of Revised Fourth Amended Judgment (Doc. 2485), the response
25
     (Doc. 2488), and the reply (Doc. 2489).
26
27
28
 1   I.     BACKGROUND
 2          The Revised Fourth Amended Judgment was entered on September 30, 2014, and
 3   ordered specific remedies to correct constitutional deficiencies, which included adopting
 4   or amending policies to satisfy 31 specific requirements for providing medical and mental
 5   health care, implementing the policies, and demonstrating implementation of the policies.
 6   (Doc. 2299.) On March 1, 2017, the Court found that Defendants had demonstrated
 7   compliance with 21 of the 31 specific requirements but had not yet demonstrated
 8   compliance with the remaining 10 requirements. (Doc. 2404.) On August 22, 2018, the
 9   Court found that Defendants had demonstrated compliance with 7 of the 10 remaining
10   specific requirements. (Doc. 2483.) The Court granted Defendants’ request to submit
11   supplemental briefing regarding subparagraphs (22) and (23) of Paragraph 5(a) of the
12   Revised Fourth Amended Judgment and ordered Defendants to file a proposed plan for
13   demonstrating compliance with subparagraph (26) of Paragraph 5(a) of the Revised Fourth
14   Amended Judgment concerning instances of disciplinary isolation. (Id.)
15
     II.    TERMS
16          MCSO: Maricopa County Sheriff’s Office
17          CHS: Correctional Health Services
18          SMI: Seriously Mentally Ill, as identified by community health providers
19          MHCC: Mental Health Chronic Care, as identified by CHS
20          TechCare: CHS’s electronic medical records program
21          Operation Journal: MCSO’s electronic records program
22          Speed letter: a communication from CHS to MCSO regarding planned involuntary
23   treatment or action with assistance from MCSO if force is needed
24          DAR: Disciplinary Action Report
25
     III.   PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED/CORRECTED
26          EXPERT REPORT (DOC. 2490)
27          Plaintiffs submitted an expert report with their response to Defendants’
28   Supplemental Report (Doc. 2473) regarding subparagraphs 5(a)(22) and (23). Defendants


                                                ‐ 2 ‐ 
 1
     subsequently identified errors in the expert report, which included Plaintiffs’ expert’s
 2
     omission of 16 planned use-of-force incidents and his assertion that Defendants had failed
 3
     to produce one incident report. Plaintiffs seek leave to file a corrected report that includes
 4
     the 16 incidents, concede Defendants had produced the one report, and do not address
 5
     Defendants’ other objections. Defendants object to Plaintiffs filing a corrected expert
 6
     report because it provides Plaintiffs’ expert additional opportunity to analyze the 16
 7
     incident reports he previously overlooked. Defendants’ response to Plaintiffs’ motion to
 8
     amend was filed ten days late without requesting leave to do so.
 9
            Plaintiffs’ corrected report does not raise new issues or unfairly prejudice
10
     Defendants. Plaintiffs’ Motion for Leave to File Amended/Corrected Expert Report (Doc.
11
     2490) will be granted.
12
     IV.    DEFENDANTS’ SUPPLEMENTAL REPORT (DOC. 2473) REGARDING
13
            SUBPARAGRAPHS 5(a)(22) AND (23) OF THE REVISED FOURTH
14          AMENDED JUDGMENT
15          A.     Subparagraph 5(a)(22):         Prior Consultation with Mental Health
16                 Providers
            Subparagraph 5(a)(22) states:
17
                    (22) A mental health provider or professional will be consulted before
18
            each planned use of force or involuntary treatment on a seriously mentally ill
19          pretrial detainee.
20   (Doc. 2299 at 5.) Defendants report that they reviewed entries in the Operation Journal to
21   identify all planned uses of force in April, May, and June 2017. For each of the Operation
22   Journal entries involving a pretrial detainee designated as SMI or MHCC, Defendants
23   identified the name and/or CHS identification number for the mental health provider or
24   professional consulted before a planned use of force from the Operation Journal, a speed
25   letter from CHS requesting MCSO’s assistance, an incident report generated if force was
26   used, the medical chart, and/or correspondence in TechCare. Defendants assessed a
27   potential planned use of force or involuntary treatment as compliant if the Operation
28   Journal and/or TechCare records showed that a consultation occurred.


                                                  ‐ 3 ‐ 
 1
            For April 2017, Defendants identified 38 planned uses of force and CHS requests
 2
     for assistance involving seriously mentally ill pretrial detainees. Of those 38 events,
 3
     MCSO consulted a CHS mental health provider or professional 37 times.
 4
            For May 2017, Defendants identified 35 planned uses of force and CHS requests for
 5
     assistance involving seriously mentally ill pretrial detainees. Of those 35 events, MCSO
 6
     consulted a CHS mental health provider or professional 35 times.
 7
            For June 2017, Defendants identified 14 planned uses of force and CHS requests for
 8
     assistance involving seriously mentally ill pretrial detainees. Of those 14 events, MCSO
 9
     consulted a CHS mental health provider or professional 14 times.
10
            In Mr. Vail’s amended opinion, he concluded that MCSO consulted a CHS mental
11
     health provider or professional in 35 of 47 (74.4%) planned uses of force in April 2017, 39
12
     of 43 (90.7%) planned uses of force in May 2017, and 17 of 21 (81.0%) planned uses of
13
     force in June 2017. Mr. Vail identified 9 more planned uses of force and CHS requests for
14
     assistance involving seriously mentally ill pretrial detainees than did Defendants for April
15
     2017, 4 more for May 2017, and 3 more for June 2017. Defendants identified three uses
16
     of force they considered spontaneous that Mr. Vail considered as planned. They also
17
     identified two situations included by Mr. Vail that involved inmates who were not
18
     designated as SMI or MHCC. Mr. Vail also deemed some events as non-compliant when
19
     CHS generated a speed letter to MCSO, but no force was used and no response from CHS
20
     mental health staff was documented. If a speed letter was generated by mental health staff,
21
     a response from mental health staff was unnecessary.1 Mr. Vail also described certain
22
     situations that he thinks require further review although force was not used, but he did not
23
     explain whether he included these situations in his summary for subparagraph 5(a)(22). In
24
     fact, Mr. Vail said he focused more on Defendants’ compliance with subparagraph 5(a)(23)
25
     than he did on Defendants’ compliance with subparagraph 5(a)(22).
26
27          1
             Defendants state that a speed letter is generated by a psychiatric or intake provider
28   based on an assessment by CHS mental health staff or a licensed nurse who has received
     mental health training and supervision.

                                                 ‐ 4 ‐ 
 1
           Even if the Court adopts all of Mr. Vail’s characterizations of planned uses of force
 2
     and CHS requests for assistance for April, May, and June 2017, Defendants have shown
 3
     that they have sufficiently implemented the remedy described in subparagraph 5(a)(22).
 4
           B.     Subparagraph 5(a)(23): Involvement of Mental Health Staff During
 5                Implementation
 6         Subparagraph 5(a)(23) states:
 7                 (23) Mental health staff will be involved in the implementation of any
           planned use of force or involuntary treatment on a seriously mentally ill
 8         pretrial detainee.
 9   (Doc. 2299 at 5.) Defendants report that they reviewed the planned uses of force that
10   MCSO implemented and CHS requests for assistance for involuntary treatment when force
11   was used as documented in the Operation Journal, TechCare, and incident reports.
12   Defendants assessed a planned use of force or request for assistance as compliant if a CHS
13   mental health staff was physically present during the use of force. Defendants found that
14   a CHS mental health staff was physically present during 9 of 9 planned uses of force or
15   involuntary treatment in April 2017, during 12 of 12 planned uses of force or involuntary
16   treatment in May 2017, and during 1 of 1 planned use of force or involuntary treatment in
17   June 2017.
18         In Mr. Vail’s amended opinion, he found that CHS mental health staff were present
19   during the implementation of 10 of 19 (52.6%) planned uses of force or involuntary
20   treatment in April 2017, 13 of 15 (86.7%) planned uses of force or involuntary treatment
21   in May 2017, and 5 of 10 (50.0%) planned uses of force or involuntary treatment in June
22   2017. To determine these compliance rates, Mr. Vail did not include situations for which
23   the records did not clearly indicate whether force or involuntary treatment occurred.
24   Nevertheless, Mr. Vail found more situations during which planned use of force or
25   involuntary treatment on a seriously mentally ill pretrial detainee was implemented than
26   did Defendants, likely for the same reasons he included more situations in his analysis
27   regarding subparagraph 5(a)(22).
28


                                                ‐ 5 ‐ 
 1
            Mr. Vail opined that nine use-of-force situations occurred in April 2017 that did not
 2
     comply with subparagraph 5(a)(23). In five of the nine, a speed letter was generated,
 3
     nursing staff responded, and there is no documentation of a response from mental health
 4
     staff. In the remaining four situations, Mr. Vail opined there was use of force and mental
 5
     health staff should have been called, but it was not a planned use of force.
 6
            Mr. Vail opined that two use-of-force situations occurred in May 2017 that did not
 7
     comply with subparagraph 5(a)(23). In one, a nurse responded to a planned use of force,
 8
     mental health staff was notified, but mental health staff did not respond. In the other
 9
     situation, there was a speed letter for a restraint bed, the inmate submitted to one restraint
10
     but then resisted. Mr. Vail opined that mental health staff should have been called when
11
     the inmate resisted.
12
            Mr. Vail opined that five use-of-force situations occurred in June 2017 that did not
13
     comply with subparagraph 5(a)(23).         In one, the Operation Journal indicates a cell
14
     extraction was performed and CHS was consulted, but no response was documented. In
15
     one, a speed letter was generated to place the inmate in therapeutic restraints, and a nurse
16
     responded. In one, medical staff responded to a planned use of force because mental health
17
     staff were unavailable. In the remaining two situations, the use of force was not planned,
18
     but Mr. Vail opined that mental health staff should have been called.
19
            Involving mental health staff when use of force or involuntary treatment is planned
20
     is intended to reduce the need to use force. However, it is unrealistic to think that every
21
     situation can be anticipated. It also is unrealistic to think that all spontaneous uses of force
22
     can be put on hold while mental health staff are summoned. Regarding planned situations,
23
     according to Mr. Vail there were eight times in three months that medical or nursing staff
24
     responded, and the involvement of mental health staff was not documented. Even if the
25
     eight situations were accurately identified and classified by Mr. Vail, they involve a very
26
     small percentage of the pretrial detainees who are identified as seriously mentally ill.
27
            Defendants have shown that they have sufficiently implemented the remedy
28
     described in subparagraph 5(a)(23).


                                                   ‐ 6 ‐ 
 1   V.       DEFENDANTS’   PROPOSED   PLAN  FOR     DEMONSTRATING
 2            COMPLIANCE REGARDING SUBPARAGRAPH 5(a)(26) OF THE
              REVISED FOURTH AMENDED JUDGMENT (DOC. 2485)
 3
              Subparagraph 5(a)(26) requires Defendants to “adopt and implement a written
 4
     policy requiring that mental health staff be consulted regarding discipline of any seriously
 5
     mentally ill pretrial detainee.”     The Court found Defendants had generally shown
 6
     compliance with subparagraph 5(a)(26), but not for consultation concerning disciplinary
 7
     isolation. Defendants were ordered to “propose how they will demonstrate that before a
 8
     seriously mentally ill pretrial detainee is placed in disciplinary isolation, CHS mental health
 9
     staff are consulted and their recommendations addressing the potential effects of isolation
10
     on the pretrial detainee’s mental health are received and considered.” (Doc. 2483 at 35.)
11
              Again, the purpose of subparagraph 5(a)(26) was to articulate a minimum
12
     constitutional measure of disciplinary isolation of seriously mentally ill detainees. The
13
     minimum is consideration of effects of the isolation on the mental health of the detainee.
14
     That requires demonstration that mental health staff are consulted and that corrections staff
15
     make their disciplinary decision in light of the consultation. The subparagraph does not
16
     state any substantive standard that must be met for disciplinary isolation. The consultation
17
     requirement should end disciplinary isolation in ignorance of the likely mental health
18
     consequences for the specific detainee, without trampling on the authority of corrections
19
     staff.
20
              Accordingly, the objective of proof of compliance with subparagraph 5(a)(26) is to
21
     show such consultation occurs and reaches disciplinary decision-makers, at least as a
22
     general matter.
23
              Defendants’ description of how they would demonstrate that is convoluted, indirect,
24
     and not understandable in important respects. Plaintiffs’ objections are well-taken in some
25
     respects and overly demanding in others. For example, Defendants’ proposed “eight step
26
     process” is not fully grounded in their written policies, don’t all have to be followed, and
27
     require some reconstructed rather than contemporaneous record keeping. As such, they
28
     are difficult to validate for accuracy after the fact. But then, subparagraph 5(a)(26) does


                                                  ‐ 7 ‐ 
 1
     not require Defendants to prove compliance with each term of their adopted policies and
 2
     procedures.
 3
            Ten years have passed since Defendants were found in continuing violation of
 4
     constitutional standards under the 1981 consent decree and its amendments. Defendants
 5
     have undertaken multiple rounds of attempted cure. Progress has been made each time,
 6
     but after multiple attempts Defendants still do not have it all right. The Court has deferred
 7
     to Defendants’ initiative to propose cures, but after ten years and in light of Defendants’
 8
     inability even now to come up with a persuasive and effective cure of this last continuing
 9
     constitutional violation, it is time for the Court to direct a cure and have this over with.
10
            Defendants will be directed to come up with a process and contemporaneous record
11
     keeping that will show for a three-month period: all pretrial detainees for whom a DAR
12
     was issued for possible disciplinary isolation, which of them had been designated as
13
     seriously mentally ill, whether CHS mental health staff was consulted for each, the content
14
     of each consultation or recommendation, and whether disciplinary segregation was
15
     imposed or sanctions were suspended. The report should explain how sanctions proposed
16
     by MCSO were communicated to CHS, that consultations with CHS mental health staff
17
     occurred, and that recommendations by CHS mental health staff were considered by
18
     MCSO. The plan and the report pursuant to it should explain how these communications
19
     were documented and how the evidence of the communications was collected.
20
            To comply with the Court’s order, Defendants must show, if a DAR was issued to
21
     a seriously mentally ill pretrial detainee already placed in segregated housing and MCSO
22
     proposed disciplinary segregation as a sanction, that MCSO consulted with CHS mental
23
     health staff regarding the proposed sanction and considered their recommendations.
24
     MCSO must consult with CHS mental health staff every time disciplinary isolation is
25
     considered for a seriously mentally ill pretrial detainee regardless of current housing
26
     placement. A proposal for disciplinary isolation for a detainee already in disciplinary
27
     housing is a proposal for extension of disciplinary housing. There is no reason why
28
     extension of disciplinary housing should be exempt from consultation with CHS.


                                                  ‐ 8 ‐ 
 1
            Defendants will be ordered to confer with Plaintiffs and submit a plan for
 2
     demonstrating that “before a seriously mentally ill pretrial detainee is placed in disciplinary
 3
     isolation, CHS mental health staff are consulted and their recommendations addressing the
 4
     potential effects of isolation on the pretrial detainee’s mental health are received and
 5
     considered.” The plan must include a three-month data collection period in 2019 during
 6
     which data will be contemporaneously collected for each seriously mentally ill pretrial
 7
     detainee for whom a DAR is generated.
 8
            IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to File
 9
     Amended/Corrected Expert Report (Doc. 2490) is granted.
10
            IT IS FURTHER ORDERED that Defendants have demonstrated compliance with
11
     subparagraphs (22) and (23) of Paragraph 5(a) of the Revised Fourth Amended Judgment.
12
            IT IS FURTHER ORDERED that subparagraph (26) of Paragraph 5(a) of the
13
     Revised Fourth Amended Judgment remains in effect.
14
            IT IS FURTHER ORDERED that by March 1, 2019, Defendants provide Plaintiffs
15
     with a proposed plan complying with the foregoing requirements, Plaintiffs may provide
16
     Defendants with an alternative proposed plan by March 29, 2019.
17
            IT IS FURTHER ORDERED that by April 19, 2019, Defendants’ counsel meet in
18
     person and confer with Plaintiffs’ counsel regarding the proposed plan or plans.
19
            IT IS FURTHER ORDERED that by May 3, 2019, the parties file a joint plan or
20
     separate plans for complying with the foregoing requirements.
21
            IT IS FURTHER ORDERED setting a hearing on May 16, 2019, at 10:00 a.m. on
22
     the plan.
23
            Dated this 15th day of January 2019.
24
25
26
27
28


                                                  ‐ 9 ‐ 
